TANNER, P. J.
This is an action ■on the case for negligence and is heard upon demurrer to the declaration.
The demurrer upon the ground that the declaration alleges as absolute the •duty of the defendant to keep its electric and power wires safely, etc., fastened, etc., is sustained.
The demurrer upon the ground that the facts do not constitute a cause of action against the defendant is overruled.
We think the declaration states a ■case of res ipsa loquitur.
The demurrer upon the ground that 'the declaration fails to state that the .falling of the high tension wires and their coming in contact with wires of the New England Telephone & Telegraph Company was solely by reason ■of the negligence of the defendant is ■overruled.
The defendant quotes- the case of Nelson vs. Narragansett Electric Lighting Co., 29 R. I. 220, upon this point. That was riot' a case of res ipsa loquitur but states that the light globe of the defendant company was broken and fell upon the plaintiff because of the globe being struck by the trolley pole of the electric railroad company. That, case upon the face of it shows that there was an intervening cause which may have been responsible for the accident. The declaration in the case at hand states a case of res ipsa loquitur to the effect the accident was due to the falling of the power wires of the defendant company and leaves the company to excuse itself by showing whatever it can show to excuse itself from negligence